People v Rumph (2020 NY Slip Op 01847)





People v Rumph


2020 NY Slip Op 01847


Decided on March 13, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 13, 2020

PRESENT: CENTRA, J.P., CARNI, CURRAN, TROUTMAN, AND WINSLOW, JJ. (Filed Mar. 13, 2020.) 


MOTION NO. (1031/19) CA 17-01291.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vCORDERO RUMPH, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for reargument denied.